Defendants appeal from judgments of the County Court, Queens County, convicting each of them, respectively, of the crime of robbery in the second degree, upon pleas of guilty, and sentencing each to a term of imprisonment of .not less than seven and one-half and not more than fifteen years, and from intermediate orders of said court. Judgments unanimously affirmed. No opinion. No separate appeal lies from intermediate orders, which have been reviewed on the appeal from the judgments of conviction. Present — Nolan, P. J., Adel, Wenzel, MacCrate and Beldoek, JJ. [See 284 App. Div. 969.]